Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021 is being considered by the examiner.

Specification
The disclosure is objected to because it contains embedded hyperlink(s) and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

Claims 1, 13, 21
- Prong 1: a generic placeholder for “means” stated as an “imager”
- Prong 2: the term “configured to” followed by functional language
- Prong 3: the phrase “imager” is not modified by sufficient structure 
The term “imager” will hereby be interpreted as a device capable of capturing one or more images, generally understood as a camera.

Claims 1, 4-6, 9-16
- Prong 1: a generic placeholder for “means” stated as an “automated controller”
- Prong 2: the term “configured to” followed by functional language
- Prong 3: the phrase “automated controller” is not modified by sufficient structure 
The term “automated controller” will hereby be interpreted as a specially programmed computer capable of performing the functions recited in the claim language. 

Claim 7
- Prong 1: a generic placeholder for “means” stated as a “wireless interface”
- Prong 2: the term “configured to” followed by functional language
- Prong 3: the phrase “wireless interface” is not modified by sufficient structure 
The term “wireless interface” will hereby be interpreted as the “graphic user interface” described in the specification capable of functioning as an interaction point between the camera system and the user. 

Claims 18-21
- Prong 1: a generic placeholder for “means” stated as an “automated processor”
- Prong 2: the term “configured to” followed by functional language
- Prong 3: the phrase “automated processor” is not modified by sufficient structure 
The term “automated processor” will hereby be interpreted as a specially programmed computer capable of performing the functions recited in the claim language. 
 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 12, 13, 16, 21 objected to because of the following informalities. The claim language in claims 1, 13, 21 reference “an imager.” Claims 1, 12, 13, 16, 21 reference “the camera.” However, there is no previous mention of “a camera” before said element is referred to as “the camera.” It will hereby be interpreted that the imager and the camera are equivalent elements. Appropriate correction is required to correct the claim language so that the term “the camera” reads as “the imager.”

Claims 4-6, 9, 14, 19 objected to because of the following informalities. The language in claims 4-6, 9, 14 reads “the automated controller is configured to” followed by subsequent limitations. For clarity regarding the capabilities of the automated controller, the claims should instead read “the automated controller further is configured to.” Similarly, the language in claim 19 reads “the automated processor is configured to control at least one of a speed.” For clarity regarding the capabilities of the automated processor, the claims should instead read “the automated processor is further configured to control at least one of a speed.” Appropriate correction is required to correct the claim language so that it is clear the automated controller and automated processer are further configured to perform the subsequent claimed limitations.

Additionally, claims 1, 6, 10, 13, 15, 16, 20 objected to because of the following informalities as listed below.

Claim 1
- The term “emotional state” in line 9 should read “the emotional state.” As it is currently written, it is unclear if the emotional state referenced in line 9 is distinctly separate from the emotional state referenced in line 8 or if they are equivalent elements. It will hereby be interpreted that the two referenced emotional states are equivalent. 

Claim 6
- The term “emotional state” in lines 26-27 should read “the emotional state.” As it is currently written, it is unclear if the emotional state referenced in lines 26-27 are distinctly separate from the emotional state referenced in claim 1 line 8 or if they are equivalent elements. It will hereby be interpreted that the two referenced emotional states are equivalent.

Claim 10
- The term “contemporaneous image” in line 7 should read “the contemporaneous image.” As it is currently written, it is unclear if the contemporaneous image referenced in line 7 is distinctly separate from the contemporaneous image referenced in claim 1 line 9 or if they are equivalent elements. It will hereby be interpreted that the two referenced contemporaneous images are equivalent. 

Claim 13
- The term “emotional state” in line 23 should read “the emotional state.” As it is currently written, it is unclear if the emotional state referenced in line 23 is distinctly separate from the emotional state referenced in line 19 of the same claim or if they are equivalent elements. It will hereby be interpreted that the two referenced emotional states are equivalent.  
- The term “emotional state” in line 24 should read “the emotional state.” As it is currently written, it is unclear if the emotional state referenced in line 24 is distinctly separate from the emotional state referenced in line 19 of the same claim or if they are equivalent elements. It will hereby be interpreted that the two referenced emotional states are equivalent. 

Claim 15
- The term “emotional state” in line 30 should read “the emotional state.” As it is currently written, it is unclear if the emotional state referenced in line 30 is distinctly separate from the emotional state referenced in line 19 of claim 13 or if they are equivalent elements. It will hereby be interpreted that the two referenced emotional states are equivalent. 

Claim 16
- The term “emotional state” in line 1 should read “the emotional state.” As it is currently written, it is unclear if the emotional state referenced in line 1 is distinctly separate from the emotional state referenced in line 19 of claim 13 or if they are equivalent elements. It will hereby be interpreted that the two referenced emotional states are equivalent. 

Claim 20
- The phrase “a brain activity or emotional state” should read “the brain activity or the emotional state.” As it is currently written, it is unclear if the brain activity or the emotional state referenced in lines 16-17 are distinctly separate from the brain activity or the emotional state referenced in line 9 of claim 18 or if they are equivalent elements. It will hereby be interpreted that the two referenced brain activities and emotional states are equivalent.

Appropriate correction is required to correct the claim language for each of the above listed objections. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are described as follows. Claim 2 states “wherein the biometric input comprises one of an electroencephalographic sensor and a magnetoencephalographic sensor.” In this case, a biometric input is generally accepted to comprise a signal containing information derived from or related to a biological phenomenon. A sensor is generally accepted to be a physical device that receives an input. Therefore, a biometric input cannot comprise a sensor. The claim language needs to be reworded to positively recite that a biometric input sensor could comprise an electroencephalographic sensor and magnetoencephalographic sensor. 

Claim 21 recites the limitation "the sensor" in line 22  Additionally, claim 21 recites the limitation “the received communications” in line 22. There is insufficient antecedent basis for the limitations in the claim. The claim should be reworded to state “a sensor” and “a received communication.” As it is written, it is not evident what sensor or received communication is being referenced as there is no previously specified sensor or received communication. 

Appropriate correction is required to correct each of the above rejections. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 10-12, 15-16 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 10
-  Claim 10 describes wherein the automated controller is configured to “record the at least one of the brain activity and the emotional state in conjunction with a contemporaneous image.” Claim 1 similarly describes wherein the automated controller is configured to “record the brain activity or emotional state in conjunction with a contemporaneous image.” The “contemporaneous image” referenced claim 10 and the “contemporaneous image” referenced in claim 1 are being interpreted as equivalent elements. Therefore, claim 10 fails to further limit claim 1. 

Claim 11
- Claim 11 describes wherein the automated controller is configured to “annotate said one or more images with the at least one of the brain activity and the emotional state.” Claim 1 similarly describes wherein the automated controller is configured to “annotate said one or more images with the at least one of the brain activity and the emotional state.” Therefore, claim 11 fails to further limit claim 1. 

Claim 12
- Claim 12 describes wherein the automated controller is configured to “control the camera dependent on the at least one of the brain activity and the emotional state.” Claim 1 similarly describes wherein the automated controller is configured to “control the camera dependent on the at least one of the brain activity and the emotional state.” Therefore, claim 12 fails to further limit claim 1.  

Claim 15
- Claim 15 describes wherein the automated controller is configured to “annotate said one or more images with the brain activity or emotional state.” Claim 13 similarly describes wherein the automated controller is configured to “annotate said one or more images with the brain activity or emotional state.” The “emotional state” referenced claim 15 and the “emotional state” referenced in claim 13 are being interpreted as equivalent elements. Therefore, claim 15 fails to further limit claim 13.

Claim 16
- Claim 16 describes wherein the automated controller is configured to “to control the camera dependent on the brain activity or emotional state.” Claim 13 describes wherein the automated controller is configured to “control the camera dependent on the brain activity or emotional state.” The “emotional state” referenced claim 16 and the “emotional state” referenced in claim 13 are being interpreted as equivalent elements. Therefore, claim 16 fails to further limit claim 13.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 4-16, 18-21. is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Aimone (US 20180278984 A1).

Regarding claim 1, Aimone teaches a camera system comprising an imager configured to capture one or more images, and an automated controller configured to control the imager (Aimone ¶[0295]). Aimone teaches an automated controller configured to receive a biometric input representing the brain activity (Aimone ¶[0009]) and emotional state (Aimone ¶[0134]) of an individual. The automated controller is able to record the individual’s brain activity and emotional state in conjunction with a contemporaneous image (Aimone ¶[0180], ¶[0295]). The automated controller is able to annotate said images with details regarding the individual’s brain activity and emotional state (Aimone ¶[0346], ¶[0295]). Finally, the automated controller is able to control the camera in reaction to the individual’s brain activity and emotional state (Aimone ¶[0295]). 

Regarding claim 4, Aimone teaches that “sensors for collecting bio-signal data include, for example, electroencephalogram sensors (Aimone ¶[0003]).” Aimone further explains these sensors are for “collecting brainwaves from the user (Aimone ¶[0003]).” Aimone teaches wherein an automated controller is configured to store an image in conjunction with a signal recording derived from a sensor (Aimone ¶[0180], ¶[0295]), which can include an electroencephalographic sensor.

Regarding claim 5, Aimone teaches wherein an automated controller is configured to perform “classification to the biological signal information (Aimone ¶[0168]).”

Regarding claim 6, Aimone teaches wherein an automated controller is configured to determine an individual’s emotional state based on image analysis by enabling a “user to record their emotional context in connection with their expression” and “comprehend the state of mind” associated with said expression (Aimone ¶[0134]).

Regarding claim 7, Aimone teaches wherein the system further comprises a wireless interface configured to communicate with a sensor for detecting an individual’s brain activity and emotional state (Aimone ¶[0032]). 

Regarding claim 8, Aimone teaches wherein the system comprises “a brainwave sensor (Aimone ¶[0009])” and an emotional state sensor (Aimone ¶[0136]). 

Regarding claim 9, Aimone teaches wherein an automated controller is configured to perform “classification to the biological signal information (Aimone ¶[0168]).”

Regarding claim 10, Aimone teaches wherein an automated controller is configured to record the individual’s brain activity and emotional state in conjunction with a contemporaneous image (Aimone ¶[0180], ¶[0255]).

Regarding claim 11, Aimone teaches wherein an automated controller is configured to annotate an image with details regarding an individual’s brain activity and emotional state (Aimone ¶[0346], ¶[0295]).

Regarding claim 12, Aimone teaches wherein an automated controller is configured to control a camera in reaction to an individual’s brain activity and emotional state (Aimone ¶[0295]).  

Regarding claim 13, Aimone teaches a camera system comprising an imager configured to capture one or more images, and an automated controller configured to control the imager (Aimone ¶[0295]). Aimone teaches an automated controller configured to determine, based on received biometric input, an individual’s brain activity and emotional state (Aimone ¶[0009], ¶[0131]). The automated controller is able to record an individual’s brain activity and emotional state in conjunction with a contemporaneous image (Aimone ¶[0180], ¶[0295]). The automated controller is able to annotate said images with details regarding an individual’s brain activity and emotional state (Aimone ¶[0346], ¶[0295]). Finally, the automated controller is able to control the camera in reaction to an individual’s brain activity and emotional state (Aimone ¶[0295]).

Regarding claim 14, Aimone teaches wherein an automated controller is configured to record an individual’s determined brain activity and emotional state as image metadata (Aimone ¶[0282]).

Regarding claim 15, Aimone teaches wherein an automated controller configured to annotate one or more images with details regarding an individual’s brain activity and emotional state (Aimone ¶[0346], ¶[0295]).

Regarding claim 16, Aimone teaches wherein an automated controller is configured to control a camera in reaction to an individual’s brain activity and emotional state (Aimone ¶[0295]).  

 Regarding claim 18, Aimone teaches an image presentation system, comprising a display control device wherein “one or more digital content items may be presented to the user (Aimone ¶[0282])” and an automated system for “processing the user's brain state associated with each of the respective content items (Aimone ¶[0290]).” The automated processor can further be configured to read the metadata and a data associated with an image file, representative of an individual’s brain activity and emotional state.  Finally, the processor is able to control the display control device dependent on the individual’s brain activity and emotional state (Aimone ¶[0009]). 

Regarding claim 19, Aimone teaches wherein the automated processor is configured to control the speed (Aimone ¶[0422] – ¶[0423]), volume (Aimone ¶[0174]), display brightness (Aimone ¶[0286]), and soundtrack of a presentation (Aimone ¶[0428]). Additionally, Aimone teaches wherein the presentation content can be controlled based on the previously described metadata and the data (Aimone ¶[0282]). 

Regarding claim 20, Aimone teaches “the user's bio-signal data may be measured by the bio-signal sensors and the user's brain state may be determined.” This bio-signal data can further be correlated to “respectively presented content” and a connection made between the displayed content, the individual’s brain activity, and the individual’s emotional response. Aimone further teaches wherein the system comprises an automatic processor configured to control the content of a presentation dependent on the available biometric input, data, and metadata (Aimone ¶[0282]).

Regarding claim 21, Aimone teaches wherein the system comprises an imager for capturing images, wherein the automated processor is further configured to control the imager (Aimone ¶[0295]). Aimone teaches an automated controller configured to receive a biometric input representing the brain activity (Aimone ¶[0017]) and emotional state (Aimone ¶[0134]) of an individual. The automated controller is able to record the individual’s brain activity and emotional state in conjunction with a contemporaneous image (Aimone ¶[0180], ¶[0295]). The automated controller is able to annotate said images with details regarding the individual’s brain activity and emotional state (Aimone ¶[0346], ¶[0295]). Finally, the automated controller is able to control the camera in reaction to the individual’s brain activity and emotional state (Aimone ¶[0295]).   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Aimone (US 20180278984 A1) as applied to claim 1 above and further in view of Johnson (US 20200196932 A1).
	
Regarding claim 2, the elements of claim 1 are rejected as described above. Aimone teaches that “sensors for collecting bio-signal data include, for example, electroencephalogram sensors (Aimone ¶[0003]).” Aimone further explains these sensors are for “collecting brainwaves from the user (Aimone ¶[0003]).” Aimone does not teach the biometric input sensor can include a magnetoencephalographic sensor. The invention described in Johnson is directed towards “a non-invasive brain interface assembly configured for detecting brain activity of a user (Johnson abstract).” Johnson teaches this limitation of a magnetoencephalographic sensor (Johnson ¶[0075]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the magnetoencephalographic sensor described in Johnson into the system described in Aimone because magnetoencephalographic sensors can identify the locations at which brain activities are occurring. This additional information can allow for further understanding of the cited brain activities, and more specific analysis and classification of said activities.  

Regarding claim 3, the elements of claim 1 are rejected as described above. Aimone teaches wherein the “input device may communicate with the at least one computing device through wired or wireless communications, such as Bluetooth (Aimone ¶[0172]).” Aimone does not explicitly teach that the wireless communication link could also include Wi-Fi. Johnson teaches this limitation of the wireless communication link using Wi-Fi (Johnson ¶[0047]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Wi-Fi as a form of communication because Wi-Fi offers faster data transmission rates when compared to Bluetooth. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Aimone (US 20180278984 A1) as applied to claim 13 above and further in view of Svojanovsky (US 20120197089 A1). 

	Regarding claim 17 the elements of claim 13 are rejected as described above. Aimone teaches that “sensors for collecting bio-signal data include, for example, electroencephalogram sensors (Aimone ¶[0003]).” Aimone further explains these sensors are for “collecting brainwaves from the user (Aimone ¶[0003]).” Aimone does not teach the system includes an encephalographic signal amplifier, configured to receive a brain activity signal from a human user of the camera system. The invention described in Svojanovsky is directed towards “a system for recording electric signals from a subject (Svojanovsky ¶[0001])” where the “electric signals are recorded from a patient's head (Svojanovsky ¶[0002]).” Svojanovsky teaches “an amplifier configured to amplify the received electroencephalography signals (Svojanovsky ¶[0020]).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the amplifier described in Svojanovsky with the encephalographic sensor described in Aimone because the amplifier would make the received EEG signal larger and ensure accurate transmission of the signal. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY C CLEMENT whose telephone number is (571)272-7028. The examiner can normally be reached 7:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on (571) 270-5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.C.C./Examiner, Art Unit 4176                                                                                                                                                                                                        /JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791